DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Information Disclosure Statement
US reference #84: “52033816” to “rDaniel M. Townsend” is struck through on the IDS submitted 14 April 2022, since this patent number does not return the cited result.

Drawings
The drawings are objected to because Figures 1-73 are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction. 
Additionally, multiple reference numerals appear to move around the figures of the elected embodiment (the fifth embodiment, element 510, in Figs. 12-16). In Fig. 12 for example, element 520 is noted in the specification as directed to a front opening, while the arrow seems to stop at the edge/side. 
Lastly, several elements are discussed in the specification, but are not included in the drawings. For example, “top surface 560,” “front surface 562,” and “rear surface 564,” in paragraph [0137] of the USPGPub, “one or more electrical heating elements 542” in [0140], and “one or more sides 572” in [0142]. This is not to be considered an all-inclusive list, and the specification should be reviewed accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification, including, for example, “front surface 562,” in paragraph [0137] of the USPGPub, and “one or more sides 572” in [0142] are not found in the drawings. Also, [0142] notes “New trap portion 514 has fresh adhesive coating inside surfaces 530, housing 524 has a clean rear surface 538, through which the light is transmitted into trap portion 514, and the transparent or translucent material of trap portion 514 has not been degraded by prolonged exposure to UV light from LEDs 536…” - however, “clean” does not really fit in the context of light transmission. Was --clear-- the intention of this phrase, in order for the ‘window’ to allow light through? 
In the submission dated 28 February 2022 to replace the sentence (see screenshot below) states “exchange]ing” and should be replaced with --exchanging--, as best understood.

    PNG
    media_image1.png
    314
    650
    media_image1.png
    Greyscale
 This is not to be considered an all-inclusive list, and the specification should be reviewed accordingly. Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. This is specifically noted for “an outer sleeve comprising,” but the entire claim would benefit by indentations to clearly illustrate which components are nested within the established claimed aspect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 & 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 24 recites “the lighting element comprises one or more of the following: an LED… and an LED…” however, claim 23 (from which claim 24 depends) establishes “one or more LEDs”- is the lighting element comprising at least one LED of claim 24 in addition to, or included in this limitation? It is recommended that the phrasing of claim 24 be amended to --the at least one LED 
Claim 34 claims “wherein the outer sleeve is… to 150mm deep,” while claim 21 has been amended to include claim language to “the depth of the outer sleeve.” It is recommended to use consistent claim language to avoid one of ordinary skill questioning whether these are the same two dimensions.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 27, 30, & 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Emerson, Jr. (US 3023539), hereinafter referred to as “Emerson.”
For Claim 21, Emerson discloses an insect trap (the device as illustrated in Figures 1 & 2, as supported by the title and disclosure), comprising: 
an inner sleeve (receptacle 24 made of blank 31) with a grasping tab (46) for removing the inner sleeve (as discussed in Column 2, lines 15-44), wherein the inner sleeve comprises an inside surface coated with an adhesive configured to adhere to an insect (adhesive coating 56); and 
an outer sleeve (the frame structure 10) comprising a top opening to receive the inner sleeve (wherein both the opening in the top of the box 10 receives the receptacle 24 on top, and the trackway bracket 23 at the top of the device receive the receptacle, each structure meeting the claim limitation), a lighting element (26, 27), and a mounting portion (28, 29, and the hole through which the lighting element 26/27 is received into the sidewall of the device 10), wherein the lighting element is configured to provide light to the inner sleeve (per the window at the top of the device 10) and the mounting portion* is configured to communicate with and receive power from a power source (via plug 29); 
wherein the inner sleeve is configured to be received into and aligned with the outer sleeve and to receive light from the outer sleeve when engaged therewith (the intended use of the device 10 of Emerson is for the window at the top of frame 10 to be blocked by the receptacle 24 such that at least a portion of the light source shines on and through the receptacle 24, Figs. 1-2); 
wherein the depth of the insect trap is not greater than the depth of the outer sleeve (the outer sleeve, frame structure 10 comprises the largest dimensions of the device, as illustrated in Figs. 1 & 2).
*note that, in light of the instant specification [0140] and dependent claim 26, the “mounting portion,” under broadest reasonable interpretation, is not required to mount the device to another structure, but merely to house a set of batteries or connect to the power source. 
For Claim 22, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the lighting element comprises one or more of the following: a light emitting diode (LED) and an incandescent light bulb (to meet the claimed limitation, only one incandescent bulb must be disclosed; as reasonably gleaned by the disclosure of Emerson, Fig. 1 clearly illustrates an incandescent light source, considered “conventional” at the time the disclosure was filed. It is further noted that Merriam-Webster and Google both define incandescent bulbs as conventional light sources. See “Mounted through one end of the frame structure 10 is a conventional electric light socket 26, having a bulb 27,” Col. 2, lines 9-11).
For Claim 27, Emerson discloses the trap of claim 21, and Emerson further teaches wherein the adhesive is translucent or transparent (in the intended function of the device, the adhesive 56, included over window 53 must at least let some light through, since the window 53 matches up with the top opening of the frame 10 to let light act as a light source; thus, the adhesive must at least be translucent).
For Claim 30, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the inner sleeve further comprises an insect attractant (“a sweetener for ants” Col. 3, lines 5-10).
For Claim 31, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the outer sleeve comprises a bottom surface that is substantially flat (clearly illustrated in Fig. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31 above, and in further view of Burrows et al. (US 6108965), hereinafter referred to as “Burrows.”
For Claim 23, Emerson discloses the trap of claim 21.
Emerson is silent to wherein the lighting element comprises one or more LEDs.
Burrows, like prior art above, teaches an insect trap (title), and further discusses that incandescent and LED light sources are equivalent structures known in the art (Column 3, lines 56-60). 
Therefore, because these two light sources were art-recognized equivalents before the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute one or more LEDs as taught by Burrows for the incandescent light source of Emerson, in order for the invention to require less space, less power, and produce less heat, all well-known advantages of LEDs as a light source, and yielding predictable results.
For Claim 24, the above-modified reference teaches the trap of claim 23, and Burrows further teaches wherein the lighting element comprises one or more of the following: an LED that emits ultraviolet light and an LED that emits visible light (the LED of Burrows would produce visible and/or UV, meeting the claim).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31 above, and in further view of Norwood (US 20060237439).
For Claim 25, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the mounting portion of the outer sleeve further comprises conductive prongs (29) and circuitry comprising electronic circuitry to receive current from the conductive prongs (as in a conventional electric light socket 26), when inserted into an electrical wall socket (in normal use).
Emerson is silent to an electronic circuit board. 
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board (21, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the light of Emerson with the supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31 above, and in further view of Norwood and Brown et al. (US 20070124987), hereinafter referred to as “Brown.”
For Claim 26, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the mounting portion of the outer sleeve further comprises circuitry configured to receive power (inherent in the reception of power through the mounting device addressed above).
Emerson is silent to a circuit board receiving power from one or more batteries mounted in the mounting portion of the outer sleeve.
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board receiving power therethrough (21, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the light of Emerson with the supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].
Brown, like prior art above, teaches an insect trap with a light source (title, disclosure), and further discusses that batteries is an equivalent power source to a plug in [0033-34], known in the art. 
Therefore, because these two power sources were art-recognized equivalents before the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute batteries and the supporting circuitry as taught by Brown for the plug 29 of Emerson, in the above-modified reference.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31 above, and in further view of Lang et al. (US 20090223115), hereinafter referred to as “Lang.”
For Claim 28, Emerson discloses the trap of claim 21, and Emerson further teaches wherein the inner sleeve comprises translucent or transparent plastic (“This enlarged outer panel 52 contains a window 53, which may be made of a flexible sheet of any suitable transparent and/or translucent material, as for example, cellophane or other suitable inexpensive plastic material,” Col. 2, lines 51-55).
Emerson is silent to the inner sleeve being thermoformed.
This is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
Lang, like prior art above, teaches an insect trap (title, disclosure), further comprising thermoformed plastic as an alternative, equivalent structure well-known in the art [0118].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the blank 31 of Emerson by making it via thermoforming as taught by Lang, in order to provide a device without corners for insects to escape the adhesive, for example.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31.
For Claim 29, Emerson discloses the trap of claim 21.
Emerson is silent to wherein greater than 60% of light is transmitted through the inner sleeve and the adhesive coating.
However, in the intended function of the device, the adhesive 56, included over window 53, must at least let some light through, since the window 53 matches up with the top opening of the frame 10 to let light act as a light source.
It would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to choose material which allow more than 60% of light through the blank 31, in order to better utilize the light source for more than one function (lighting the room, and attracting insects), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31 above, and in further view of Holmes (US 20030079398).
For Claim 32, Emerson discloses the trap of claim 21.
Emerson is silent to wherein the outer sleeve comprises a bottom surface that is concave.
Holmes, like prior art above, teaches an insect trap (title, disclosure), further comprising a base with a concave surface (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the base surface of Emerson with a concave shape as taught by Holmes, in order to provide not only one of many well-known shapes in the art, but also in order for the device to be stable on different shaped surfaces or to fit different aesthetics. Such a modification would have been further obvious since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson as applied to Claims 21, 22, 27, 30, & 31 above, and in further view of Eilersen (US 7856752).
For Claim 33, Emerson discloses the trap of claim 21, and Emerson discloses than the inner sleeve is smaller than the outer sleeve, in order to fit into trackway 23, clearly shown in Fig. 1.
Emerson is silent to the overall dimensions of the inner sleeve, including wherein the inner sleeve is 20mm to 600mm wide, 20mm to 600mm high, and 5mm to 150mm deep.
Eilersen, like prior art above, teaches an insect trap housing (title, disclosure) with the following dimensions: 12 inches (304 mm, meeting the 20-600 mm range), 2 inches (51 mm, meeting the 20-150 mm range), and 4.5 inches (114 mm, meeting the 5-150 mm range).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the dimensions of the inner sleeve of Emerson to be 20mm to 600mm wide, 20mm to 150mm high, and 5mm to 150mm deep as taught by Eilersen, but slightly smaller than the dimensions of the outer sleeve (noted in the rejection of claim 34 below) in order to provide a device which has large enough dimensions to be effective in insect capture (depending on the targeted insect size), but small enough to not overwhelm a room, for example. 
	For Claim 34, Emerson discloses the trap of claim 21.
Emerson is silent to the overall dimensions of the outer sleeve, including wherein the outer sleeve is 20mm to 600mm wide, 10mm to 150mm high, and 10mm to 150mm deep.
Eilersen, like prior art above, teaches an insect trap (title, disclosure) with the following dimensions: 12 inches (304 mm, meeting the 20-600 mm range), 2 inches (51 mm, meeting the 10-150 mm range), and 4.5 inches (114 mm, meeting the 10-150 mm range).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the dimensions of the outer sleeve of Emerson to be 20mm to 600mm wide, 10mm to 150mm high, and 10mm to 150mm deep as taught by Eilersen, in order to provide a device which has large enough dimensions to be effective in insect capture (depending on the targeted insect size), but small enough to not overwhelm a room, for example.  
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the patentably distinct feature of the claimed invention over the disclosure of Emerson is that the inner sleeve of the claimed device is mounted “on top of” the outer sleeve/base portion of the claimed insect trap. For reference, the claim phrasing indicating this argument is not found in the claims. At best guess, this is addressing the claim language of “an outer sleeve comprising a top opening to receive the inner sleeve,” and “wherein the inner sleeve is configured to be received into and aligned with the outer sleeve and to receive light from the outer sleeve when engaged therewith.” Applicant fails to prove why Emerson, as laid out above, does not anticipate such claim language. 
However, in the interest of compact prosecution, even if language was included to provide the inner sleeve “on top of… the outer sleeve/base portion (512) of the claimed insect trap (specification, p. 38, lines 1-5),” (Remarks, pages 3-4), it is held that: (1) the inner sleeve of Emerson, as discussed above, is above the remainder of the device, as illustrated in Figure 1 & 2, meeting the claimed limitation, and (2) this rises to a relative term, simply changing the orientation (as in the Remarks) of the prior art does not rise to a patentable distinction. 
Further, regarding the amended claim language directed to “depth” - while this term (and, arguably, hypothetical claim language directed to the inner sleeve being “on top of” the outer sleeve): while these relative terms do not rise to a clarity issue, each is a term of relativity, simply tossed into the claim without other defined dimensions. Broadly interpreted, any dimension can be the depth of the device, depending on how the device is implemented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643